Order entered August 21, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00761-CV

 SARAH CURTIS, IN HER CAPACITY AS CHIEF APPRAISER OF THE KAUFMAN
                COUNTY APPRAISAL DISTRICT, Appellant

                                            V.

      RICK WILSON, INDIVIDUALLY AND AS CLASS REPRESENTATIVE OF
         PROPERTY OWNERS IN KAUFMAN COUNTY, TEXAS, Appellee

                     On Appeal from the County Court at Law No. 2
                                Kaufman County, Texas
                          Trial Court Cause No. 102319-CC2

                                        ORDER
      Before the Court is appellee’s August 19, 2019 unopposed motion for a seven-day

extension to file his brief. We GRANT the motion and ORDER the brief be filed no later than

August 29, 2019.


                                                   /s/   ROBERT D. BURNS, III
                                                         CHIEF JUSTICE